                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

PHYLLIS R.,                                    §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                               §           No. 3:18-CV-0478-D
NANCY A. BERRYHILL,                            §
Acting Commissioner of the                     §
Social Security Administration,                §
                                               §
       Defendant.                              §

                                            ORDER

       The court has under consideration the March 8, 2019 findings, conclusions, and

recommendation of the United States Magistrate Judge. No objections have been filed. The court

has reviewed the proposed findings, conclusions and recommendation for plain error. Finding none,

the court adopts the findings, conclusions and recommendation of the United States Magistrate

Judge. Accordingly, the Commissioner’s decision is affirmed.

       SO ORDERED.

       March 26, 2019.


                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE
